13 N.Y.3d 850 (2009)
919 N.E.2d 179
891 N.Y.S.2d 8
In the Matter of ANTHONY ETTARI, Respondent,
v.
BRIAN FISCHER, as Commissioner of Correctional Services, et al., Appellants.
No. 165
Court of Appeals of New York.
Decided November 23, 2009.
*851 Andrew M. Cuomo, Attorney General, Albany (Kathleen M. Arnold, Barbara D. Underwood and Denise A. Hartman of counsel), for appellants.
Anthony Ettari, respondent pro se.
Concur: Chief Judge LIPPMAN and Judges CIPARICK, GRAFFEO, READ, SMITH, PIGOTT and JONES.

OPINION OF THE COURT
On review of submissions pursuant to section 500.11 of the Rules of the Court of Appeals (22 NYCRR 500.11), order reversed, without costs, and petition dismissed (see People ex rel. Gill v Greene, 12 NY3d 1 [2009]).